Citation Nr: 0106873	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  98-18 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for the service-
connected residuals of a fracture of the left clavicle with 
malunion, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.

This appeal arises from a March 1998 rating decision of the 
Columbia, South Carolina, regional office (RO) which denied 
an increased evaluation for a service-connected fracture of 
the left clavicle with malunion.  The notice of disagreement 
was received in October 1998.  The statement of the case was 
issued in October 1998.  The veteran's substantive appeal was 
received in November 1998.

On November 15, 2000, a hearing was held at the RO before 
undersigned, who is a member of the Board of Veterans' 
Appeals (Board) rendering the final determination in this 
claim and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
Supp. 2000).


FINDING OF FACT

The residuals of the veteran's left shoulder fracture include 
degenerative changes, malunion of the left clavicle, and pain 
on repetitive motion and lifting; however, there is no 
evidence of significant loss of range of motion, recurrent 
dislocation, or any other significant clinical findings.


CONCLUSION OF LAW

A rating in excess of 10 percent for the residuals of a 
fracture of the left clavicle with malunion is not warranted. 
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ____ (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.321 and Part 
4, including §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.71a, Part 
4, to include §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71, 
Diagnostic Codes 5201, 5202, 5203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service connection for a healed fracture of the left clavicle 
with malunion was granted in October 1968.  A 10 percent 
disability evaluation was assigned.

In February 1998, the veteran filed a claim for an increased 
evaluation of his left shoulder disability.  He stated he had 
developed arthritis in that joint.  He reported receiving 
treatment for his shoulder problem through the Columbia VA 
Medical Center (VAMC).

Medical records from the Columbia VAMC dated in February 1998 
show that the veteran was seen for complaints of bilateral 
shoulder pain.  He said he experienced stiffness and aches in 
both shoulder joints.  He stated he had difficulty picking up 
objects.  He indicated that he not tried non-steroidal anti-
inflammatory medications or Tylenol.  The veteran had a full 
range of motion of both shoulders.  There was no tenderness 
on palpation of the shoulders.  X-rays of the shoulders 
showed decreased joint space at both shoulders.  The 
diagnosis was probable arthritis in right and left shoulder.  
It was noted that this visit had been the veteran's first 
visit since September 1993.

By a rating action dated in March 1998, the 10 percent 
disability rating assigned for the residuals of a fractured 
left clavicle with malunion was continued.  The RO stated a 
higher evaluation was not warranted unless there was evidence 
of dislocation of the clavicle or scapula or non-union of the 
clavicle or scapula with loose movement.  The findings of the 
February 1998 treatment report from the Columbia VAMC were 
referenced.

The veteran was afforded a VA orthopedic examination in 
November 1998.  He discussed the nature of his in-service 
injury.  Specifically, he stated he sustained multiple 
gunshot wounds, and that one such wound had deflected off his 
left clavicle.  He said this caused a hairline fracture of 
the clavicle.  He reported that he currently worked in a job 
that required him to do overhead work with his hands over his 
head.  He stated he had aching in his left shoulder that had 
worsened over the past few years.  He denied weakness in his 
left shoulder.  He denied loss of work due to the ache in his 
shoulder.  The veteran reported that he was able to use his 
shoulders with a full range of motion.  However, he said he 
did experience aching in his shoulders.  

On physical examination, the veteran's shoulder musculature 
appeared symmetrical bilaterally.  There was some slight 
deltoid wasting, but this also appeared to be symmetrical.  
He was tender to palpation at the entrance wound over the 
mid-shaft of his left clavicle.  He was also tender to deep 
palpation at that point.  He was mildly tender to palpation 
over the acromioclavicular joint.  Range of motion of the 
left shoulder showed that the veteran was able to forward 
flex to 180 degrees, abduct to 110 degrees, internally rotate 
to L1 on the back of his spine, and externally rotate to 
touch the back of his head.  While he had some aching with 
range of motion, the examiner described the range of motion 
of the veteran's left shoulder as full.  The veteran had a 
positive Hawkin's impingement sign.  He stated that he felt 
bone on bone in his shoulder.  He had no rotator cuff 
weakness.  He had 5/5 strength of the supraspinatus, 
infraspinatus, subscapularis, and deltoid muscles.  The 
assessment was left shoulder pain.  The examiner indicated 
that the impingement type pain experienced by the veteran was 
not related to his service-connected disability.

X-rays at the time of the examination showed no definite 
acute fracture or dislocation.  There were slight 
degenerative changes greater in the region of the left 
acromioclavicular joint with slight spurring and minimal 
narrowing.  Slight inferior bony impingement could not be 
excluded.  Minimal spurring and irregularity was noted in the 
region of the greater tuberosity with slight osteopenia.  
There was a suggestion of slight periosteal thickening or 
reaction involving the upper left humerus, which appeared to 
be benign.

The veteran was afforded a personal hearing before the RO in 
May 1999.  He said he experienced pain on movement of his 
left shoulder.  He stated his shoulder disorder prevented him 
from lifting anything that was "real heavy".  He indicated 
that he retained a full range of motion of the shoulder, but 
that he experienced pain with range of motion.  The veteran 
denied experiencing increased pain with certain activities.  
He reported receiving treatment through the Columbia VAMC.  
He stated he took pain medication three to four times a day.  
He denied receiving any physical therapy.  

Outpatient records from the Columbia VAMC dated from February 
1998 to January 1999 were associated with the claims folder.  
Those records reflect that the veteran received evaluations 
and treatment for, but not limited to, diabetes mellitus, 
hypertension, and bilateral shoulder pain.  Specifically, a 
March 1998 treatment note indicated that the veteran suffered 
from osteoarthritis of both shoulders, and that his use of 
ibuprofen failed to provide complete relief from the pain.  
There were no other findings made with regard to the left 
shoulder.

Entitlement to an increased evaluation for the service-
connected residuals of a fractured left clavicle with 
malunion was denied in June 1999.  The RO determined that the 
veteran had failed to submit evidence to support a higher 
disability rating.  A supplemental statement of the case was 
mailed to the veteran that same month.

In November 2000, the veteran was afforded a personal hearing 
before the undersigned.  He complained of chronic left 
shoulder pain.  He said his shoulder popped all the time.  He 
testified that he did not experience dislocations of his 
shoulder.  However, he said he was unable to lift heavy 
objects without having shoulder pain.  He demonstrated that 
he was capable of bringing his left arm above shoulder level.  
In this regard, the veteran indicated that he experienced a 
popping and pulling in the shoulder.  He also endorsed 
decreased grip strength in his left hand.  He said he tried 
to avoid using his left shoulder/arm whenever he had to lift 
an object. He asserted that part of his decision to retire 
early was because he experienced pain in his left shoulder 
when he worked.  He said his job had involved working with 
his hands over his head.  He stated he had retired in 
November 1998, after working that particular job for about 12 
years.  The veteran denied missing any time from work due to 
his left shoulder disability.  He stated he received all his 
treatment for shoulder pain through the Columbia VAMC.  He 
testified that he was right-handed.  

II.  Analysis

The Board is satisfied that all relevant facts have been 
properly developed.  An examination for VA purposes has been 
performed.  The Board finds the VA examination was adequate 
concerning the issue at hand, and that there is no 
indication, nor has it been contended, that there are 
relevant post-service medical records available that would 
support the veteran's claim, and are not of record.  
Therefore, no further assistance to the veteran is required 
in order to comply with the duty to assist mandated by 38 
U.S.C.A. § 5103 (West 1991); 38 U.S.C.A. §§ 5103, 5103A 
(enacted in Public Law No. 106-475, the Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096)).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life, including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems,  
especially in self-support.  The medical examiner must  
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data  
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2000).

38 C.F.R. § 4.45 provides that factors of disability of the 
joints reside in the reductions of their normal excursion of 
movements in different planes.  Consideration is to be given 
to the following conditions:  (a) less movement than normal; 
(b) more movement than normal; (c) weakened movement; (d) 
excess fatigability; (e) incoordination and impaired ability 
to execute skilled movements smoothly; and (f) pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing or weightbearing.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.3.

The veteran's service-connected left shoulder disorder is 
currently evaluated as 10 percent disabling under Diagnostic 
Code (DC) 5203.  Under DC 5203, the rating of a shoulder 
disorder is based on impairment of the function of the 
contiguous joint.  When there is impairment of the clavicle 
or scapula with malunion, a 10 percent rating is assigned 
whether the major or minor extremity is involved.  When there 
is nonunion, without loose movement, a 10 percent rating is 
also warranted.  A 20 percent rating is warranted when there 
is loose movement of a minor extremity.  Alternatively, under 
DC 5201, when there is limitation of arm motion at shoulder 
level, a 20 percent rating is assigned for either major or 
minor shoulder/arm.  Under DC 5202, a 20 percent rating may 
be assigned when there is evidence of malunion of the humerus 
with marked deformity.

Here, the veteran's left shoulder disability is manifested by 
degenerative joint disease that has been confirmed by X-ray.  
He complains of aching in the joint, pain with repetitive 
use, and an inability to lift heavy objects without 
experiencing pain.  Nevertheless, range of motion studies 
have repeatedly shown that he has a normal range of motion of 
the left shoulder, and that the veteran had only some aching 
with motion. A 20 percent rating for limitation of arm motion 
would therefore be inappropriate.  

The Board has taken into account pain as required under 38 
C.F.R. §§ 4.40 and 4.45, and the holding in DeLuca v. Brown, 
8 Vet. App. 202, 205 (1995).  In DeLuca v. Brown, the Court 
held that in evaluating a service-connected disability 
involving a joint, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court determined that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  

Here, as was noted above, the veteran claims he has pain and 
discomfort in his left shoulder with repetitive activities or 
lifting heavy objects.  However, the symptoms attributable to 
the residuals of the of the veteran's fractured left clavicle 
simply are not productive of such impairment as to warrant a 
higher evaluation, which requires limitation of the left arm 
to shoulder level.  Indeed, the current 10 percent evaluation 
is based, in substantial part, on the veteran's complaints of 
pain on use.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  There was also no objective indication of any degree 
of additional range of motion loss due to pain, weakened 
movement, or incoordination, nor was there any suggestion of 
pain that significantly limited functional ability during 
flare-ups.  See DeLuca v. Brown.  In fact, the veteran denied 
any weakness of the shoulder at his November 1998 
examination.  He also reported on numerous occasions that his 
left shoulder disorder did not prevent him from working in a 
job that required him to work with his arms extended over his 
head.

Further, at his hearing before the undersigned, the veteran 
denied any recurrent dislocations of his left shoulder.  The 
report of the November 1998 x-ray of the left shoulder also 
indicated that there was no evidence of recent dislocation.  
The record also lacks any findings suggestive of instability 
of the left shoulder, nonunion of the clavicle or scapula 
with loose movement, or malunion of the humerus with moderate 
deformity.  Consequently, a higher rating under Diagnostic 
Code 5202 or 5203 is not warranted.

The preponderance of the evidence is against a rating in 
excess of 10 percent for the residuals of a fractured left 
clavicle with malunion.  The Board also finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2000).  In this regard, there is no 
assertion or showing by the veteran that the service-
connected left shoulder disability resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.


ORDER

Entitlement to an increased evaluation for the service-
connected residuals of a fracture of the left clavicle with 
malunion is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

